Citation Nr: 0031324	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome, right knee.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to May 
1996.

This matter comes to the Board of Vetearns Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) in Winston-Salem, North 
Carolina, that denied the veteran's claim for an evaluation 
in excess of 10 percent for retropatellar pain syndrome, 
right knee.


FINDING OF FACT

The veteran has full range of motion in the right knee with 
characteristic pain on motion; there are no findings of 
instability or recurrent subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
retropatellar pain, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect complaints of 
right knee pain beginning in October 1994, and diagnoses of 
retropatellar pain syndrome bilateral knees, right greater 
than left.  


A November 1995 examination report notes that the veteran had 
bilateral knee pain since advanced individual training one 
year earlier.  Findings regarding the right knee included 
full active range of motion, no laxity and a nontender 
patella.

Other service medical records dated in November 1995 note 
that the veteran had been referred to a Medical Evaluation 
Board secondary to chronic bilateral retropatellar pain 
syndrome that was unresolved with medications, physical 
therapy and temporary profiles.  These records also note that 
a magnetic resonance imaging was performed on the veteran's 
right knee in February 1995 and was normal.  The veteran was 
diagnosed as having bilateral retropatellar pain syndrome.  
The evaluating orthopedic surgeon found that the veteran's 
prognosis was poor and that she did not meet retention 
standards.

The veteran's service record (DD Form 214) shows that she was 
given a disability discharge in May 1996.

In May 1996 the veteran filed a claim for service connection 
for a knee condition.

At a VA general examination in June 1996, the veteran 
complained of knee pain and said that she took nonsteriodal 
and anti-inflammatory drugs on an as needed basis.  Bilateral 
knee examination was normal.  No crepitus was noted nor were 
there any obvious deformities.  There was no instability and 
no subluxation.  Flexion was to 135 degrees in each knee and 
extension was to 0 degrees to neutral position.  A knee X-ray 
was taken and was normal.  The veteran was diagnosed as 
having pain in both knees with a normal examination.

In an August 1996 rating decision the RO granted service 
connection for right and left knee disabilities assigning 
each knee a 10 percent evaluation.

In November 1998 the veteran underwent a VA orthopedic 
examination where she complained that her knee pain had 
worsened and that she was never free of pain.  She said that 
her knees made a popping noise which she demonstrated by 
going into a squat with a loud popping sound heard from her 
knees bilaterally.  She said that if she walked on level 
ground for 10 minute, she had to rest due to pain syndrome 
which was getting exacerbated.  She said that her knees were 
never grossly abnormal in appearance with effusion, redness, 
et cetera.  She said that her right knee was worse than her 
left and that nothing that she was taking over-the-counter 
was helping.  She also said that she was not losing range of 
motion, but was developing pain more acutely with less of a 
flexion maneuver to the knee bilaterally.  Findings revealed 
knees that were normal in appearance with no palpable 
effusion.  There was a popping sensation with squat maneuver 
immediately as the veteran began movement.  There was no 
distal edema, and no instability of the ligament structures 
was appreciated.  The veteran had some discomfort to the 
right popliteal region as well.  She was capable of full 
range of motion, but pain syndrome was found to escalate at 
90 degrees of flexion.  Knee films were unremarkable 
bilaterally.  Deep tendon reflexes were 2+ and equal 
bilaterally.  The veteran was diagnosed as having 
chondromalacia, bilaterally.

In a December 1998 rating decision the RO continued the 
veteran's 10 percent evaluations for retropatellar pain 
syndrome.

In a January 1999 statement the veteran said that her knee 
disability increased in severity, causing her greater pain 
and limiting her activities sometimes and incapacitating her 
totally at times.

A July 1999 VA treatment record contains the veteran's 
complaint of intermittent knee pain for four years, but that 
the pain had presently been bothering her for three weeks.  
She said that her knees hurt at straightening and at the back 
of her knees.  She also said that she was not taking any 
medication.  Examination of the knees revealed no edema or 
effusion.  The knees were stable with mild tenderness in the 
lateral joint bilaterally.  X-rays taken in October 1998 were 
noted to be normal.  The veteran was assessed as having 
painful knees and was prescribed Motrin.


According to an August 1999 VA treatment record, the veteran 
complained of experiencing recurrences of pain with long 
periods of standing as a file clerk and said that she used 
Motrin as needed for acute episodes.  On examination the 
veteran had a normal gait, bending and stooping.  Pain was 
noted at "limits of motion".  Fluid was normal and 
ligaments were intact.  Knee x-rays were normal bilaterally.  
An impression was given of recurrent synovitis.  The veteran 
was advised to continue taking Motrin as directed.

In a substantive appeal dated in September 1999, the veteran 
said that she was entitled to a 20 percent evaluation for her 
right knee.  She said that she experienced instability in 
this knee and that it went out on her often.  She also said 
that she had problems in her job as a file clerk.  She 
complained of constant pain on motion.  She also said that 
she was satisfied with the 10 percent evaluation for her left 
knee.

II.  Legal Analysis

Prior to determining the veteran's claim for service 
connection for an increased evaluation for her right knee 
disability, VA must ensure that it has fulfilled its duty to 
assist her in obtaining evidence necessary to substantiate 
her claim.  Such a duty is statutory in nature and was 
amended by H.R. 4864, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA has fulfilled 
its duty in the instant case to assist the veteran in regard 
to collecting information pertinent to this claim and 
affording the opportunity for VA examination.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether she is entitled to a 
higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran is currently evaluated as being 10 percent 
disabled under the limitation of motion codes.  These codes 
provide for a 0 percent evaluation for knee flexion limited 
to 60 degrees, a 10 percent evaluation for knee flexion 
limited to 45 degrees and a 20 percent evaluation for knee 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

Consideration must also be given to a higher rating under 
Codes 5260 and 5261 based on limitation of motion due to pain 
on use or during flare-ups, or due to weakened movement, 
excess fatigability or incoordination.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  It is this 
basis that the veteran is currently receiving a 10 percent 
evaluation for.  In other words, the veteran's predominant 
complaint and examination finding is knee pain.  At the VA 
examination in November 1998 she complained of right knee 
pain that was progressively worsening.  Findings revealed 
that she had full range of motion, and that her pain syndrome 
escalated at 90 degrees of flexion.  Similarly, the veteran 
was noted at an August 1999 orthopedic evaluation to have 
pain at "limits of motion".  

Thus, while the veteran's right knee pain warrants a 
compensable evaluation under Diagnostic Code 5260 for 
functional loss due to pain, a higher than 10 percent 
evaluation is not warranted in view of the veteran's 
demonstrated full range of motion of the right knee.  In 
order to be entitled to a 20 percent evaluation under Code 
5260 based on a strict adherence to the limitation of flexion 
code, the veteran would have to demonstrate limitation of 
flexion to 30 degrees.  Not only does she not meet this 
criteria, she does not even meet the criteria for a 0 percent 
evaluation under this code requiring limitation of flexion to 
60 degrees.  This again is in view of her demonstrated full 
range of motion of the right knee.  See 38 C.F.R. § 4.71a, 
Plate II.  Similarly, the veteran would have to demonstrate 
limitation of extension to 15 degrees in order to meet the 
criteria for a 20 percent evaluation under Code 5261, but her 
demonstrated full range of motion does not even qualify her 
for a noncompensable evaluation under this code.  In short, 
while the veteran's pain on motion certainly entitles her to 
a compensable (10 percent) evaluation under either Code 5260 
or 5261 in view of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and the guidelines provided by the Court of Appeals for 
Veterans Claims in Deluca v. Brown, 8 Vet. App. 202 (1995), 
it does not entitle her to a higher than 10 percent 
evaluation.

Another code to consider is Diagnostic Code 5257 for 
recurrent subluxation or lateral instability.  Under this 
code, a 10 percent evaluation is warranted for recurrent 
subluxation or lateral instability that is slight and a 20 
percent evaluation is warranted for recurrent subluxation or 
lateral instability that is moderate.  For recurrent 
subluxation or lateral instability that is severe, a 30 
percent evaluation is warranted.  The record in this case is 
devoid of any complaints or findings with respect to 
recurrent subluxation.  In fact, a finding was made at a VA 
general examination in 1996 that there was no subluxation.  
As far as instability, the veteran asserted in a substantive 
appeal in September 1999 that she had right knee instability 
which gave out on her often.  However, this assertion is not 
supported by the medical findings.  In this regard, the June 
1996 VA examination report states that there was no 
instability.  Similarly, the November 1998 VA examination 
report states that there was no instability of the veteran's 
ligament structures, and a July 1999 outpatient treatment 
record states that the veteran's knees were stable.  Without 
medical findings of right knee instability or subluxation, an 
evaluation under Code 5257 is not warranted.

For the reasons given above, the preponderance of the 
evidence is against a rating in excess of 10 percent for 
retropatellar pain, right knee.  As such, the benefit-of-the-
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An evaluation in excess of 10 percent for retropatellar pain, 
right knee, is denied.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 5 -


- 1 -


